DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

The application of Sella et al. for a “theft detection and prevention in a power generation system” filed February 23, 2021 has been examined.  

 This application is a CON of 15/834,929 filed December 7, 2017, now US# 10,969,412, 
Which is CON of 14/582,363 filed December 24, 2014, now US# 9,869,701,
Which is CON of 12/788,066 filed May 26, 2010, now US# 8,947,194.
This application claims priority to U.S. provisional application number 61/80,940, which is filed on May 26, 2009.
 
A preliminary amendment to the claims 1, 3, 5, 10, 14 and 19 has been entered and made of record.  

Claims 1-20 are pending.
 
 Applicant's election with traverse of Group II, including claims 10-20 in the reply filed on August 29, 2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application could be made without serious burden because a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because search of the Group II is different than the Group I because the subcombination do not overlap in scope and are not obvious variants and it is shown that at least one subcombination is separately usable.  In the instant case subcombination I has separate utility such as for alerting, by the device, a potential theft corresponding to the photovoltaic DC power source based on one of (i) the comparison result or (1) determining that at least one value of the plurality of values is not associated with the first value has separate utility such as the value of the photovoltaic DC power source can be different when the signal is present. See MPEP § 806.05(d).
Subcombination II has separate utility such as for alerting, by the system, a potential theft of one or more photovoltaic DC power sources based on determining (i) an absence of at least of the transmitted signals or (ii) a value associated with one of the signals is below a threshold value.  The search for the subject matter of Group II does not encompass a search for the subject matter of the Group I.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 15,834,929 filed December 7, 2017, now US# 10,969,412.

   Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
Claims 10-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proisy et al. (Pub. No. 2009/0242011) in view of Presher, Jr. et al. (US# 8,204,709) and in view of Prior et al. (US# 7,812,592).

Referring to Claim 10, Proisy et al. disclose an apparatus (1) (i.e. a control command device (2) and a set of photovoltaic modules (3)) (page 1 paragraph 0010 to 0026; see Figures 1 to 6) comprising: 
a receiver (17) (i.e. a communication means) configured to receive signals associated with a plurality of solar panels (3) (i.e. the communication means 17, 18 are intended to allow communication of the control means 12 of the breaker 11 of the photovoltaic module 3 and/or of the measurement means 13 with the control command device 2) (page 2 paragraphs 0057 to 0060; see Figures 1 to 3); 
one or more processors (21) (i.e. the control command device 2 comprises a control command post 21) (page 3 paragraph 0066; see Figure 1); and 
memory storing instructions that, when executed by the one or more processors (i.e. the control command post 21 is equipped with a read only memory of EEPROM type. Such a read only memory is designed to record the information which must not be lost when the apparatus which contains it is no longer powered with electricity. In particular, the addresses and the control orders 14 are recorded on the read only memory) (page 3 paragraph 0066; see Figure 1), cause the apparatus to: receive one or more of the signals (i.e. the first communication means 17 are disposed at the level of the control command device 2 and the second communication means 18 are disposed at the level of each photovoltaic module 3. The communication means 17, 18 comprise data emission means designed to send data emitted in signal form. The communication means 17, 18 furthermore comprise data reception means designed to receive data. In particular, the data emitted or received are a control command to the modules 3 or a measured parameter or a state of the breaker under signaling to the control command device 2) (page 3 paragraph 0060; see Figures 1 to 3).
However, Proisy et al. did not explicitly disclose determine that a number of the received one or more of the signals is less than a number of the plurality of solar panels; and alert, based on the determining, a potential theft of one or more of plurality of the solar panels.
In the same field of endeavor of monitoring a solar energy system, Presher, Jr. et al. teach that determine that a number of the received one or more of the signals is less than a number of the plurality of solar panels (i.e. checking, step S9000, whether or not there was a response from the smart solar panel 30, or more particularly the panel sentry (28, 29) associated therewith. The response is expected by the site computer in further response to its prior trigger or polling request. If a response is received from the panel sentry the process continues, and if not, the process sets the panel fault information for the panel being processed to indicate that the current smart solar panel is not responding and exits--step S9010) (column 22 lines 3 to 12; see Figure 9) in order to determine the presence of the smart solar panel.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of determining that whether or not there was a response from the smart solar panel or not taught by Presher, Jr. et al. in the communication means between the photovoltaic module and the control command device for the received data of Proisy et al. because determining that whether or not there was a response from the smart solar panel or not would provide specific detail about the smart solar panel. 
In the same field of endeavor of monitoring a solar energy system, Prior et al. teach that alert, based on the determining, a potential theft of one or more of plurality of the solar panels (i.e. it is preferred to form an auxiliary variable from measured current or voltage curves and to monitor the change of the auxiliary variable, an alarm signal occurring above a threshold value for the change of the auxiliary variable. The auxiliary variable is formed from the sum of the current or voltage amplitudes measured) (column 4 lines 39 to 64; see Figure 6) in order to monitor theft of the photovoltaic generator.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of theft monitoring by generating the alarm signal when there is an occurring above or below a threshold value of a change of the auxiliary variable such as the impedance of the generator taught by Prior et al. in the communication means between the photovoltaic module and the control command device for the received data of Proisy et al. in view of Presher, Jr. et al. because generating the alarm signal when there is an occurring above a threshold value of a change of the auxiliary variable such as the impedance of the generator would improve monitoring the photovoltaic generator more efficiently.

Referring to Claim 11, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the apparatus of claim 10, Proisy et al. disclose wherein the signals are received from transmitters (12, 16 and 18) , and wherein each of the transmitters is affixed to one of the plurality of solar panels (3) (i.e. the photovoltaic module 3 furthermore comprises control and communication means 12-16-18, powered, preferably, by the electrical energy produced by the photovoltaic module 3 itself) (page 2 paragraph 0051; see Figures 1 to 3).

Referring to Claim 12, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the apparatus of claim 10, Proisy et al. disclose wherein each of the signals is associated with a transmission frequency indicative of a particular solar panel of the plurality of solar panels (i.e. the "control command" device 2 makes it possible, when the photovoltaic module 3 operates in telecontrolled mode, to emit a control order 14 by radio frequency (Mi-Wi for example) or line carrier current (CPL) so as to control the control means 12. The "control command" post 21 is an interface between a user and the photovoltaic module 3. When the photovoltaic module 3 is in telecontrolled mode, the "control command" post 21 makes it possible moreover to compare a value 13a measured by the measurement means 13 with respect to a value predetermined or programmed by a user. According to its programming, the "control command" post 21 emits a specific control order 14 as a function of the value 13a measured) (page 3 paragraph 0067; see Figures 2 and 3).

Referring to Claim 13, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the apparatus of claim 10, Proisy et al. disclose wherein the instructions, when executed, further cause the apparatus to: receive, from the plurality of solar panels (3), direct current (DC) power, wherein the apparatus further comprises an inverter (8) configured to convert the received DC power to alternating current power (i.e. the distribution means 8 comprise an inverter. An inverter is an electronic apparatus making it possible to transform the DC current of the battery and/or produced by the photovoltaic modules 3, into AC current. More precisely, the inverter converts the DC current into AC current at 230V, 50 Hz which is similar to that provided by a conventional network thus making it possible to use, for example, commercial 230V apparatus) (page 2 paragraph 0043; see Figure 1).
 
Referring to Claim 14, Proisy et al. disclose a system (1) (i.e. a control command device (2) and a set of photovoltaic modules (3)) (page 1 paragraph 0010 to 0026; see Figures 1 to 6) comprising: 
a central control unit (21) (i.e. the control command device 2 comprises a control command post 21) (page 3 paragraph 0066; see Figure 1);
a plurality of photovoltaic direct current (DC) power sources (3) configured to generate DC power (i.e. each photovoltaic module 3 comprises two power terminals, and in particular an input power terminal 5 (-) and an output power terminal 6 (+), as represented in FIG. 2. These power terminals 5, 6 are designed to allow the connecting of the whole set of photovoltaic modules 3 to storage 7 and/or distribution 8 means, with a view to recovering the electrical energy thus produced which is available at the power terminals 5, 6 of the photovoltaic modules 3.  The distribution means 8 comprise an inverter. An inverter is an electronic apparatus making it possible to transform the DC current of the battery and/or produced by the photovoltaic modules 3, into AC current. More precisely, the inverter converts the DC current into AC current at 230V, 50 Hz which is similar to that provided by a conventional network thus making it possible to use, for example, commercial 230V apparatus) (page 2 paragraphs 0041, 0043; see Figure 1); and
one or more transmitters (12, 16, 18) configured to transmit signals to one or more receivers (17) (i.e. the first communication means 17 are disposed at the level of the control command device 2 and the second communication means 18 are disposed at the level of each photovoltaic module 3. The communication means 17, 18 comprise data emission means designed to send data emitted in signal form. The communication means 17, 18 furthermore comprise data reception means designed to receive data. In particular, the data emitted or received are a control command to the modules 3 or a measured parameter or a state of the breaker under signaling to the control command device 2) (page 3 paragraph 0060; see Figures 1 to 3).
However, Proisy et al. did not explicitly disclose wherein the central control unit is configured to alert a potential theft of one or more of the plurality of photovoltaic DC power sources based on determining: an absence of at least one of the transmitted signals.
  In the same field of endeavor of monitoring a solar energy system, Presher, Jr. et al. teach that determining an absence of at least one of the transmitted signals (i.e. checking, step S9000, whether or not there was a response from the smart solar panel 30, or more particularly the panel sentry (28, 29) associated therewith. The response is expected by the site computer in further response to its prior trigger or polling request. If a response is received from the panel sentry the process continues, and if not, the process sets the panel fault information for the panel being processed to indicate that the current smart solar panel is not responding and exits--step S9010) (column 22 lines 3 to 12; see Figure 9) in order to determine the presence of the smart solar panel.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of determining that whether or not there was a response from the smart solar panel or not taught by Presher, Jr. et al. in the communication means between the photovoltaic module and the control command device for the received data of Proisy et al. because determining that whether or not there was a response from the smart solar panel or not would provide specific detail about the smart solar panel. 
In the same field of endeavor of monitoring a solar energy system, Prior et al. teach that wherein the central control unit is configured to alert a potential theft of one or more of the plurality of photovoltaic DC power sources (i.e. it is preferred to form an auxiliary variable from measured current or voltage curves and to monitor the change of the auxiliary variable, an alarm signal occurring above a threshold value for the change of the auxiliary variable. The auxiliary variable is formed from the sum of the current or voltage amplitudes measured) (column 4 lines 39 to 64; see Figure 6) in order to monitor theft of the photovoltaic generator.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of theft monitoring by generating the alarm signal when there is an occurring above or below a threshold value of a change of the auxiliary variable such as the impedance of the generator taught by Prior et al. in the communication means between the photovoltaic module and the control command device for the received data of Proisy et al. in view of Presher, Jr. et al. because generating the alarm signal when there is an occurring above a threshold value of a change of the auxiliary variable such as the impedance of the generator would improve monitoring the photovoltaic generator more efficiently.

Referring to Claim 15, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the system of claim 14, Proisy et al. disclose wherein the central control unit is operatively attached to the one or more transmitters and one or more receivers via a wireless connection (i.e. the communication means 17, 18 are implemented using RF waves. RF waves are in particular of Wi-fi, Zig-bee, Mi-Wi, Bluetooth or other types) (page 3 paragraphs 0059 and paragraph 0067; see Figures 1 and 3).

Referring to Claim 16, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the system of claim 14, Proisy et al. disclose wherein the one or more receivers (12, 16, 18) are affixed to one or more of the plurality of photovoltaic DC power sources (i.e. the distribution means 8 comprise an inverter. An inverter is an electronic apparatus making it possible to transform the DC current of the battery and/or produced by the photovoltaic modules 3, into AC current. More precisely, the inverter converts the DC current into AC current at 230V, 50 Hz which is similar to that provided by a conventional network thus making it possible to use, for example, commercial 230V apparatus) (page 2 paragraphs 0043; paragraph 0051; see Figures 1 to 3).

Referring to Claim 17, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the system of claim 14, Proisy et al. disclose wherein the central control unit comprises an inverter (8) configured to convert the DC power to alternating current power (i.e. the distribution means 8 comprise an inverter. An inverter is an electronic apparatus making it possible to transform the DC current of the battery and/or produced by the photovoltaic modules 3, into AC current. More precisely, the inverter converts the DC current into AC current at 230V, 50 Hz which is similar to that provided by a conventional network thus making it possible to use, for example, commercial 230V apparatus) (page 2 paragraph 0043; see Figure 1).

Referring to Claim 18, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the system of claim 14, Proisy et al. disclose further comprising one or more transceivers comprising the one or more transmitters and one or more receivers (i.e. the photovoltaic module 3 receives and records its individual address and as many addresses as necessary to operate with other photovoltaic modules 3 to form groups of photovoltaic modules 3) (page 4 paragraph 0071 to 0077; see Figures 1 and 5).

Referring to Claim 20, Proisy et al. in view of Presher, Jr. et al. and Prior et al. disclose the system of claim 14, Proisy et al. disclose wherein the central control unit is operatively attached to the one or more transmitters and one or more receivers (17) via an inverter (8) configured to convert received DC power to alternating current power (i.e. the photovoltaic module 3 receives and records its individual address and as many addresses as necessary to operate with other photovoltaic modules 3 to form groups of photovoltaic modules 3.  The distribution means 8 comprise an inverter. An inverter is an electronic apparatus making it possible to transform the DC current of the battery and/or produced by the photovoltaic modules 3, into AC current. More precisely, the inverter converts the DC current into AC current at 230V, 50 Hz which is similar to that provided by a conventional network thus making it possible to use, for example, commercial 230V apparatus) (page 2 paragraph 0043; page 4 paragraph 0071 to 0077; see Figures 1 and 5). 



Allowable Subject Matter
 
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations that wherein the central control unit alerting is further configured to alert the potential theft based on determining a signal strength associated with a received signal is below a threshold signal strength.
 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684